Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 1 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 2 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 3 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 4 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 5 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 6 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 7 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 8 of 9
Case 21-09029   Doc 1   Filed 07/29/21 Entered 07/29/21 12:57:44   Desc Main
                           Document    Page 9 of 9
